 

Exhibit 10.3

 

SECOND AMENDMENT, CONSENT AND WAIVER

 

THIS SECOND AMENDMENT, CONSENT AND WAIVER dated as of May 6, 2009 (this
“Amendment”), among AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), each of the Company’s subsidiaries listed on the signature
pages hereto (collectively, together with the Company, the “Borrowers” and each
a “Borrower”), the Lenders (as defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent and L/C Issuer (in such
capacity, the “Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers are a party to a Credit Agreement, dated as of
December 21, 2007, among the Borrowers, the lenders from time to time party
thereto (the “Lenders”), the Administrative Agent, and the other agents, lead
arranger and book manager party thereto (as amended, restated, supplemented or
otherwise modified to but excluding the date hereof, the “Existing Credit
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Existing Credit Agreement;

 

WHEREAS, the Company has proposed a slate of directors (the “Company Nominees”)
for election to the board of directors of the Company (the “Board of Directors”)
at its annual meeting on May 27, 2009 (the “2009 Annual Meeting”), and certain
shareholders of the Company have nominated competing slates of directors (the
“Shareholder Nominees”) for election to the Board of Directors of the Company;

 

WHEREAS, pursuant to Section 8.01(k) of the Existing Credit Agreement (the
“Change of Control Provision”), an Event of Default would occur if six or more
of the Shareholder Nominees are elected to the Board of Directors at or in
connection with the 2009 Annual Meeting (a “Specified Change of Control”);

 

WHEREAS, in connection with the nomination of the Shareholder Nominees, a
shareholder of the Company has filed a Verified Fourth Amended Class Action
Complaint for Declaratory and Injunctive Relief (as amended, restated,
supplement, replaced with another complaint or otherwise modified from time to
time, the “Proxy Complaint”) with the Court of Chancery of the State of Delaware
(the “Court”) challenging the validity and enforceability of the Change of
Control Provision and asking the Court to set aside the Change of Control
Provision;

 

WHEREAS, pursuant to Section 8.01(j) of the Existing Credit Agreement, Lenders
believe an Event of Default occurred when the Proxy Complaint was filed (the
“Litigation Event of Default”);

 

WHEREAS, the Company has requested that the Lenders waive the Litigation Event
of Default and consent to a Specified Change of Control (if and to the extent
that any may arise);

 

WHEREAS, the undersigned Required Lenders have agreed to waive the Litigation
Event of Default and consent to the Specified Change of Control upon the terms
and conditions set forth herein and in consideration thereof the parties hereto
have agreed, subject to the terms and conditions hereof, to amend and modify the
Existing Credit Agreement as provided herein;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.01.                    Consent and Waiver.

 

(a)           Limited Consent.  Effective only upon the satisfaction of all of
the Consent Conditions (defined below), the undersigned Required Lenders hereby
(i) consent to the Specified Change of Control, if any shall occur at or in
connection with the 2009 Annual Meeting and (ii) agree that such Specified
Change of Control shall not result in, or be deemed to give rise to, an Event of
Default under the Event of Default provision (the “Limited Consent”).  For
purposes hereof, “Consent Conditions” means the date on which all of the
following conditions have been satisfied or waived in writing by the
Administrative Agent and Required Lenders: (i) the Administrative Agent shall
have received (A) a copy of a final judgment of a court of competent
jurisdiction, (B) a settlement agreement approved by such a court or (C) an
opinion of counsel to the indenture trustee under the Senior 2007 Notes, as the
case may be, in each case providing or opining, as applicable, that the election
of any or all of the Shareholder Nominees to the board of directors of the
Company at or in connection with the 2009 Annual Meeting shall not constitute a
“Fundamental Change” or, in the case of the opinion of counsel or settlement
agreement provided for in clauses (B) and (C) above, otherwise result in a
default or event of default under the Senior 2007 Note Documents, (ii) the
Administrative Agent shall have received a certificate of the Company, signed by
a Responsible Officer of the Company, certifying that as of the effective date
of the Limited Consent (A) no Default (including, without limitation, as a
result of a cross-default under Section 8.01(e) of the Existing Credit
Agreement, but excluding the Litigation Event of Default and any Event of
Default that would arise absent this Amendment as a result of the Change of
Control provisions) shall have occurred and be continuing and (B) no Default
could reasonably be expected to occur as a result of the Specified Change of
Control or any transactions arising with respect thereto, and (iii) the Second
Amendment Effective Date shall have occurred.

 

(b)           Waiver. Effective upon the Second Amendment Effective Date, the
undersigned Required Lenders hereby waive the Litigation Event of Default. 
Except as otherwise expressly provided in clause (ii) of Section 1.01(a) hereof
and in the first sentence of this Section 1.01(b), the execution, delivery and
effectiveness of this Amendment or the effectiveness of either of the foregoing
waivers shall not operate as a waiver of any other Default or Event of Default
or of any right, power or remedy of the Administrative Agent or any other
Secured Party under any Loan Document.

 

SECTION 1.02.                    Amendment to Section 1.01 of the Existing
Credit Agreement.  Effective immediately upon the Second Amendment Effective
Date, the definition of “Base Rate” set forth in Section 1.01 of the Existing
Credit Agreement is hereby deleted in its entirety and replaced by the
following:

 

2

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.  For the purposes of subsection (c) above, the Eurocurrency Rate shall
be determined daily and any change in the Eurocurrency Rate shall take effect on
the day of such change.

 

SECTION 1.03.                    Amendment of Section 2.10 of the Existing
Credit Agreement.  Effective immediately upon the Second Amendment Effective
Date, the first sentence of Section 2.10 of the Existing Credit Agreement is
hereby amended by deleting the phrase “when the Base Rate is determined by Bank
of America’s ‘prime rate’”.

 

SECTION 1.04.                    Representations and Warranties.  Each Borrower
hereby represents and warrants to the Administrative Agent and the Lenders, as
follows:

 

(a)           Except as to matters that are the subject of this Amendment, the
representations and warranties of such Borrower contained in Article V of the
Existing Credit Agreement, as amended hereby (the “Amended Credit Agreement”),
or any other Loan Document (except for any Secured Hedge Agreements or Secured
Cash Management Agreements) or which are contained in any document furnished at
any time under or in connection therewith are true and correct in all material
respects on and as of the date hereof and on and as of the Second Amendment
Effective Date with the same effect as if made on and as of the date hereof or
the Second Amendment Effective Date, as the case may be, except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in Sections
5.05(a) and (b) of the Existing Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) thereof,
respectively.

 

(b)           After giving effect to this Amendment, each Loan Party is in
compliance in all material respects with all the terms and conditions of the
Amended Credit Agreement and the other Loan Documents on its part to be observed
or performed and no Default or Event of Default has occurred or is continuing
under the Amended Credit Agreement.

 

(c)           The execution, delivery and performance by such Borrower of this
Amendment have been duly authorized by such Borrower.

 

3

--------------------------------------------------------------------------------


 

(d)           Each of this Amendment and the Amended Credit Agreement
constitutes the legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms subject to
bankruptcy, insolvency, reorganization, moratorium, or similar laws of general
applicability relating to or affecting creditors’ rights.

 

(e)           The execution, delivery, performance and compliance with the terms
and provisions by such Borrower of this Amendment and the consummation of the
transactions contemplated herein, do not and will not: (i) contravene the terms
of any of such Borrower’s Organization Documents; (ii) conflict with or result
in any breach or contravention of, or (except for the Liens created under the
Loan Documents) the creation of any Lien under, (A) any material Contractual
Obligation to which such Borrower is a party affecting such Borrower or the
properties of such Borrower or its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Borrower or its property is subject or (C) violate any Law in any
material respect.

 

(f)            No default or event of default has occurred and is continuing
under the Senior 2004 Notes, and no default or event of default shall occur
under the Senior 2004 Notes upon the occurrence of a Specified Change of
Control.

 

SECTION 1.05.                    Effectiveness.  This Amendment shall become
effective only upon satisfaction of the following conditions precedent (the
first date upon which each such condition has been satisfied being herein called
the “Second Amendment Effective Date”):

 

(a)           The Administrative Agent shall have received duly executed
counterparts of this Amendment which, when taken together, bear the authorized
signatures of the Borrower, the Administrative Agent and the Required Lenders.

 

(b)           All fees due and payable as of the Second Amendment Effective Date
in accordance with the Engagement Letter, dated as of May 1, 2009 (the
“Engagement Letter”), among the Company, Bank of America and Banc of America
Leasing & Capital, LLC (“BALC”), shall have been paid in full.

 

(c)           The Administrative Agent on behalf of the Lenders shall have
received such other documents, instruments and certificates as they shall
reasonably request and such other documents, instruments and certificates shall
be satisfactory in form and substance to the Lenders and their counsel.  All
corporate and other proceedings taken or to be taken in connection with this
Amendment and all documents incidental thereto, whether or not referred to
herein, shall be satisfactory in form and substance to the Lenders and their
counsel.

 

SECTION 1.06.                    APPLICABLE LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 1.07.                    Fees, Costs and Expenses.  Unless, within ten
(10) days following the occurrence of a Specified Change of Control, the
Borrowers have (a) repaid in full in cash the aggregate outstanding Loans under
the Amended Credit Agreement, (b) terminated the

 

4

--------------------------------------------------------------------------------


 

Revolving Credit Facility, (c) fully Cash Collateralized the Outstanding Amount
of L/C Obligations and the Permitted FX Facility under the Amended Credit
Agreement and (d) terminated the Letter of Credit Sublimit in accordance with
Section 2.06 of the Amended Credit Agreement, the Borrowers will pay,
immediately upon the expiration of such ten day period following the occurrence
of a Specified Change of Control, to the Administrative Agent, for the account
of each consenting Lender (including Bank of America and BALC) party hereto, a
fee (the “Upfront Fee”) in an amount equal to 50 bps times the aggregate
outstanding Loans, participations in Letters of Credit and available Revolving
Credit Commitments of each consenting Lender.  The Upfront Fee described above
is the same “Upfront Fee” as is described in the Engagement Letter, shall be for
the undersigned Lenders’ consent hereto and shall be payable in full (without
duplication of the “Upfront Fee” described in the Engagement Letter), so long as
the Second Amendment Effective Date has already occurred, immediately upon the
expiration of the ten day period following the occurrence of a Specified Change
of Control. In addition, the Borrowers promptly shall pay all costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with and to the
extent required by the terms of Section 10.04(a) of the Amended Credit
Agreement.

 

SECTION 1.08.                    Loan Document; Counterparts.  This Amendment is
and from and after the Second Amendment Effective Date shall be deemed to be a
“Loan Document” under the Amended Credit Agreement. This Amendment may be
executed in any number of counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one
agreement. Delivery by facsimile by any of the parties hereto of an executed
counterpart of this Amendment shall be as effective as an original executed
counterpart hereof and shall be deemed a representation that an original
executed counterpart hereof will be delivered, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.

 

SECTION 1.09.                    Existing Credit Agreement.  Except as expressly
set forth herein, the consent, waiver and amendments provided herein shall not,
by implication or otherwise, limit, constitute a waiver of, or otherwise affect
the rights and remedies of the Administrative Agent or any other Secured Party
under the Existing Credit Agreement or any other Loan Document, nor shall it
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document.  Each of the amendments provided herein shall apply
and be effective only with respect to the provisions of the Existing Credit
Agreement specifically referred to by such amendment.  Except to the extent a
provision in the Existing Credit Agreement is expressly amended herein, the
Existing Credit Agreement and the other Loan Documents shall continue in full
force and effect in accordance with the provisions thereof and each of the
undersigned Loan Parties hereby ratifies and confirms in all respects its
obligations under and the continued full force and effect of the Amended Credit
Agreement and the other Loan Documents.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

 

AMYLIN PHARMACEUTICALS, INC., as a Borrower

 

 

 

By:

/s/ Lloyd A. Rowland

 

Name:

Lloyd A. Rowland

 

Title:

Vice President, Governance and Compliance, and Secretary

 

 

 

AMYLIN OHIO LLC, as a Borrower

 

 

 

 

By:

Amylin Pharmaceuticals, Inc.,

 

 

 

its Sole Manager

 

 

 

By:

/s/ Lloyd A. Rowland

 

Name:

Lloyd A. Rowland

 

Title:

Vice President, Governance and Compliance, and Secretary

 

 

 

AMYLIN INVESTMENTS LLC, as a Borrower

 

 

 

 

By:

Amylin Pharmaceuticals, Inc.,

 

 

 

its Sole Manager

 

 

 

By:

/s/ Lloyd A. Rowland

 

Name:

Lloyd A. Rowland

 

Title:

Vice President, Governance and Compliance, and Secretary

 

Second Amendment, Consent and Waiver

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Brenda H. Little

 

Name:

Brenda H. Little

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as a Revolving Credit Lender, L/C Issuer and Hedge Bank
under the Permitted F/X Facility

 

 

 

By:

/s/ Karin Barnes

 

Name:

Karin Barnes

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA LEASING & CAPITAL, LLC, as a Term Lender

 

 

 

By:

/s/ Lori J. Noberini

 

Name:

Lori J. Noberini

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Term Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

RBS ASSET FINANCE, INC., as a Term Lender

 

 

 

By:

/s/ Lawrence S. Hershoff

 

Name:

Lawrence S. Hershoff

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Term Lender

 

 

 

By:

/s/ Greg Park

 

Name:

Greg Park

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Term Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

FIRST BANK, as a Term Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a Term Lender

 

 

 

By:

/s/ Bruce Breslau

 

Name:

Bruce Breslau

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

AIB DEBT MANAGEMENT, LIMITED, as a Term Lender

 

 

 

By:

/s/ Brent Phillips

 

Name:

Brent Phillips

 

Title:

Vice President, Investment Advisor to AIB Debt Management, Limited

 

 

 

By:

/s/ Mia Bolin

 

Name:

Mia Bolin

 

Title:

Assistant Vice President, Investment Advisor to AIB Debt Management, Limited

 

--------------------------------------------------------------------------------